

117 S552 IS: Global Learning Loss Assessment Act of 2021
U.S. Senate
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 552IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Mr. Cardin (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo direct the Administrator of the United States Agency for International Development to submit to Congress a report on the impact of the COVID–19 pandemic on global basic education programs.1.Short titleThis Act may be cited as the Global Learning Loss Assessment Act of 2021.2.FindingsCongress makes the following findings:(1)Before the Coronavirus Disease 2019 (commonly referred to as COVID–19) pandemic began, 258,000,000 children were out of school, including 130,000,000 girls.(2)Students already at a disadvantage before COVID–19 will experience greater learning loss, thereby worsening inequity and inequality.(3)Approximately 90 percent of the world's student population—over 1,600,000,000 children and youth—have had their education disrupted by school closure due to COVID–19.(4)School closures lead to interrupted learning, poor nutrition, gaps in childcare, increased dropout rates, exposure to violence, and social isolation.(5)Up to 24,000,000 children are at risk of dropping out of school permanently due to rising levels of child poverty associated with the pandemic.(6)School closure and remote learning is especially burdensome on girls, who are frequently expected to shoulder more household chores and responsibilities and are more vulnerable to gender-based violence.(7)During the Ebola epidemic, nationwide school closures in Sierra Leone in 2014 led to increased instances of sexual- and gender-based violence, teenage pregnancy, school dropout, and child labor for girls.(8)More than 60 percent of national distance learning alternatives rely exclusively on online platforms but two-thirds of the world’s school aged children, or 1,300,000,000 children aged 3 to 17, do not have internet connection in their homes, and schools and local learning centers also frequently have inadequate internet connectivity. Eighty percent of students in sub-Saharan Africa lack such access, with an even higher rate for girls. (9)Children and youth with disabilities are particularly vulnerable to the health, education, and socioeconomic consequences of the pandemic. As a further challenge, distance learning tools are not always accessible to learners with disabilities or those with complex learning needs, especially in poorer and rural households.(10)Before the COVID–19 pandemic, refugee children were twice as likely to be out of school as other youth, and school closures and a lack of access to distance learning tools threaten to make the education gap among refugee children even more severe.(11)The economic downturn caused by the COVID–19 pandemic could lead to an education financing gap of $77,000,000,000 in low- and middle-income countries over the next two years.(12)The economic cost of school closures could be up to $1,337 per student, which on a global scale equates to approximately $10,000,000,000,000 in lost economic output over the coming generation. 3.Statement of policyIt is the policy of the United States that United States-funded basic education programs operating in foreign countries should—(1)provide inclusive learning opportunities for students and teachers, especially for the most mar­gin­al­ized, including girls and children with disabilities, and previously out of school children;(2)build local capacity and help countries strengthen their education systems, including opportunities for early childhood development;(3)improve the availability, delivery, and quality of education services from early childhood through secondary education;(4)improve equity and safety in education services; and(5)support the return of children to school who have experienced interruptions in their education due to the COVID–19 pandemic and work to enroll previously out-of-school children and youth, particularly the most marginalized. 4.Report(a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development, acting through the Senior Coordinator for International Basic Education Assistance and in consultation with the Senior Coordinator for Gender Equality and Women’s Empowerment, shall submit to the appropriate congressional committees a report on the impact of the COVID–19 pandemic on USAID’s basic education programs. (b)Matters To be includedThe report required under subsection (a) shall include, at a minimum, the following elements:(1)An assessment of the magnitude of global learning loss that will result from protracted school closures, including the specific effects of school closures on marginalized children and youth, including girls, minority populations, and those with disabilities.(2)Descriptions of the effectiveness, cost, accessibility, and reach of the most commonly used forms of distance learning in low resource contexts.(3)An overview of Agency programs being carried out to continue learning during the COVID–19 pandemic, including existing data on funding and programmatic focus disaggregated by gender, country, education level, and disability.(4)Identification and description of any gaps in, or barriers to, reaching and educating mar­gin­al­ized populations, such as girls, children with disabilities, displaced children, or other children adversely affected by the COVID–19 pandemic with distance learning interventions.(5)A description of the Agency’s plan and needed tools and resources to support continued distance learning interventions, safe school reopening, assessments of student learning levels, remedial and accelerated learning, reenrollment campaigns for out-of-school children and youth, and education system strengthening and resilience building efforts.(6)An analysis of the efforts of other actors in global basic education policy and programming to provide education during COVID–19, including partner organizations, donors, and bilateral and multilateral organizations, and the role of USAID in those efforts.(7)Opportunities to partner and support efforts to expand access to digital infrastructure, internet connectivity, and learning resources in areas that lack access to digital and remote learning infrastructure and resources, including rural and remote communities. (c)Public availabilityThe report required by subsection (a) shall be made available to the public.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.